                                        UNITED STATES DISTRICT COURT
                                    FOR THE EASTERN DISTRICT OF MICHIGAN
                                             SOUTHERN DIVISION


DERRICK CAIN,

            Plaintiff,

v.                                                                          Case No. 19-10243

RICHARD SNYDER et al.,

     Defendants.
_________________________________/

                                                               JUDGMENT

            Pursuant to the court’s “Order Dismissing Case,” entered on 7/8/2019, it is

hereby ORDERED and ADJUDGED that the case is DISMISSED.

            Dated at Port Huron, Michigan this 24th day of October 2019.

                                                                      DAVID J. WEAVER
                                                                      CLERK OF THE COURT

                                                                BY:   S/Lisa Wagner
                                                                      Lisa Wagner
                                                                      Case Manager and Deputy Clerk to
                                                                      Judge Robert H. Cleland
                                                                      (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-10243.CAIN.judgment.HEK.docx
